Citation Nr: 1611401	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  09-03 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for Castleman's disease for the period from June 26, 2003, to September 22, 2008.

2.  Entitlement to an initial evaluation in excess of 50 percent for Castleman's disease for the period from September 23, 2008, to June 7, 2010.

3.  Entitlement to an initial evaluation in excess of 80 percent for Castleman's disease on or after June 8, 2010.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his stepdaughter
ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to December 1975.  

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In July 2014, the Veteran and his stepdaughter testified before the undersigned Veterans Law Judge.  Unfortunately, a transcript of the hearing could not be produced.  Another hearing was scheduled in December 2014; however, the Veteran cancelled his request for the hearing.

In February 2015, the Board remanded the matter to the Agency of Original Jurisdiction (AOJ) for additional development.  The case has since been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing systems.  Any future consideration of this Veteran's case must take into consideration the existence of these electronic records.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.



REMAND

A remand is required for another VA examination and medical opinion.  Specifically, further clarification in needed to determine which symptoms are attributable to the Veteran's service-connected Castleman's disease.  A review of the relevant evidence indicates that the Veteran has complained of difficulty swallowing, throat pain, bloody sputum, and hoarseness.  Hoarseness as a residual of an in-service tonsillectomy has been separately evaluated.  The Veteran has also complained of chronic headaches and shortness of breath; however, it is unclear whether these symptoms are due to his Castleman's disease.  

Relating to shortness of breath, the April 2015 VA examiner indicated that the Veteran's Castleman's disease resulted in dyspnea on mild exertion and dyspnea at rest.  His Castleman's disease has been manifested by reactive lymphoid hyperplasia at the base of the tongue.  The evidence indicates that the hyperplasia (increased tissue) obliterates or blocks the vallecula (an anatomical depression between the base of the tongue and the epiglottis, i.e., the cartilage lid covering the larynx/windpipe).  See July 2014 VA treatment record.  However, his airway has been described as patent (clear).  See, id.  In addition, he has complained of difficulty breathing through his nose, and the evidence indicates that he has 100 percent blockage on the left side due to a deviated septum.  See October 2007 private medical record.  The February 2011 VA examiner indicated that the Veteran also had a history of sinusitis.  Therefore, the etiology of the Veteran's dyspnea is unclear, and the Board finds that another VA examination and opinion is needed.  

In addition, a review of the record indicates that the Veteran has had multiple complaints of severe and chronic headaches.  The February 2011 VA examiner indicated that the headaches were related to sinus problems; however, the April 2015 VA examiner indicated that the headaches were related to Castleman's disease.  The examiner did not provide any rationale for attributing the Veteran's headaches to his Castleman's disease, and the relationship is not readily apparent.  Therefore, the Board finds that another VA examination and opinion is needed.  


Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his Castleman's disease.  After acquiring this information and obtaining any necessary authorizations, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding, relevant VA treatment records, including from the South Texas Veterans Health Care System and the VA Texas Valley Costal Bend Health Care System.  

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected Castleman's disease.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file. 

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all signs and symptoms necessary for rating the Veteran's Castleman's disease.  In particular the examiner should identify all symptoms related to the Castleman's disease and clarify whether the Veteran's complaints of headaches and shortness of breath/dyspnea are due to Castleman's disease.  The examiner should discuss the underlying medical principles involved.  

If the Veteran's headaches and shortness of breath/dyspnea are related to Castleman's disease, the examiner should report all signs and symptoms necessary for rating the headaches and shortness of breath/dyspnea under the corresponding rating criteria.  

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 , copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




